DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,  4,  16, and 20 are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 4, 16, and 20, the phrase "or other hydrophobic material" renders the claim(s) indefinite because the claim(s) include(s) elements not actually 
Claims 2 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites the limitaiton “the first material is a first self-assembled monolayer and the second material is the second self-assembled monolayer.”   Thus, claim 2 implies that the first and the second materials are the same (they are both self-assembled monolayers).  Therefore, this limitation contradicts to the parent claim 1 that recites that “the first material and the second material are different.”  Examiner also would like to note that the Specification does not provide a support that “a first self-assembled monolayer” and “a second self-assembled monolayer “are different materials.
Claim 4 recites the limitaiton “the first material is a first fluorinated material and the second material is the second fluorinated material.”   Thus, claim 4 implies that the first and the second materials are the same (they are both fluorinated materials).  Therefore, this limitation contradicts to the parent claim 1 that recites that “the first material and the second material are different.”  Examiner also would like to note that the Specification does not provide a support that “a first fluorinated material” and “a second fluorinated material “are different materials.

  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Waller (US 2018/0046086).
Regarding claim 14, Waller discloses a method of processing a substrate, the method comprising: receiving a substrate (Fig.1, numeral 112; Fig.6, numeral 210) , the substrate having a front side surface, a backside surface, and a side edge surface;  15forming a first material  (Fig.6, numeral 212) in a first annular region of the 
Regarding claim 17, Waller discloses wherein the first material, the second material, and the third materials are deposited via a dispense nozzle (Fig.1, numeral 108; [0021]).
Regarding claim 18, Waller discloses wherein the first material is dispensed as a liquid ([0035]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5, 6, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Waller (US 2018/0046086) in view of Heidari (US 2007/0212522).
Regarding claim 1, Waller discloses a method of processing a substrate, the method comprising: receiving a substrate (Fig.1, numeral 112; Fig.6, numeral 210), the substrate having a front side surface, a backside surface, and a side edge surface; positioning a dispense nozzle (Fig.1, numeral 108; [0021]) proximate an edge region of the front side surface (Fig.1), the edge region of the front side surface being an annular region extending from a perimeter of the front side surface a predetermined distance towards a center point of the front side surface (Fig.1, numeral 112); depositing a first material  (Fig.6, numeral 212) from the dispense nozzle onto the edge region of the front side surface ([0021]) and depositing a second material  (212) ([0035]; note: deposition is repeated ([0035]),  from the dispense nozzle onto the edge region of the front side surface (212) ([0021]), resulting in the edge region of the substrate being coated with the first and the second  materials (Fig.6, numeral 216); and depositing a third material  (Fig.6, numeral 220) onto a central region of the front side surface (210), the third material coating  (220) the front side surface without adhering to the edge region of the front side surface ([0034]).

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Waller with Heidari to have the first and the second materials are different for the purpose of obtaining desirable anti-adhesion properties (Heidari, [0012]).
Regarding claim 2, Heidari discloses that the first material is a first self-assembled monolayer and the second material is other hydrophobic material ([0012]; note: COC polymer).
Regarding claim 4, Waller discloses wherein the first and the second materials (212) are a fluorinated material ([0032]).
Regarding claim 5, Walter disclose that the first material is selected to be hydrophobic ([0032]; note: fluorinated polymers)
	Regarding claim 6, Waller discloses wherein the first material is dispensed as a liquid ([0021]).
	Regarding claim 8, Waller discloses cleaning the front side surface (210) subsequent to depositing the first material and the second material (216) and prior to depositing the third material ([0035]).
	Regarding claim 10, Waller discloses wherein the third material (220) [0034]) is a metal-containing film (Abstract).
Regarding claim 11, Waller discloses wherein the dispense nozzle is also configured to dispense solvent on an edge portion of the substrate as part of an edge bead removal process ([0021]), [0034]).
	Regarding claim 12, Waller discloses cleaning the substrate after depositing the third material ([0034]).
	Regarding claim 13, Waller discloses wherein the first material, the second, and the third materials are deposited while spinning the substrate ([0035]).
Claims 15 and  16 are rejected under 35 U.S.C. 103 as being unpatentable over Waller as applied to claims 14 above, and further in view of Thompson (US 2014/0018463).
Regarding claim 15, Waller does not explicitly disclose wherein the first and the second materials are a self-assembled monolayer.
Waller however discloses that the first and the second materials have an anti-adhesion properties ([0036]).  And Thompson however discloses wherein the material with anti-adhesion properties is a self-assembled monolayer ([0047]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Waller with Thompson to have the first and the second materials as a self-assembled monolayer for the purpose fabrication coating with anti-adhesion properties (Thompson, [0047]).
Regarding claim 16, Thompson discloses wherein the first and the second materials are a fluorinated self-assembled monolayer ([0011]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Waller in view of Thompson.
Regarding claim 20, Waller discloses a method of processing a substrate (Fig.1, numeral 112; Fig.6, numeral 210), the method comprising: (a) receiving a substrate (210), the substrate having a front side surface, a backside surface, and a side edge surface;  (b) 16depositing a fluorinated coating  (216)  ([0032]) on a peripheral edge of the front side surface of the substrate without dispensing the fluorinated coating on interior surfaces of the front side surface ([0034]) the peripheral edge being  immediately adjacent to a perimeter of the substrate, (c) immediately following (b);  depositing the fluorinated coating  (216)  ([0032];note: continuous deposition) on a peripheral edge of the front side surface of the substrate without dispensing the fluorinated coating on interior surfaces of the front side surface ([0034]),  ; and  (e) depositing a second material (218); (220) on the interior surfaces of the front side surface while spinning the substrate ([0035]), the spinning causing the second material to cover the front side surface and the fluorinated preventing the second material from adhering to the peripheral edge of the front side surface ([0034]; [0035]).
Waller does not disclose that the coating is a self-assembled monolayer. Waller however discloses that the coating has an anti-adhesion properties ([0036]).  And Thompson however discloses wherein the material with anti-adhesion properties is a self-assembled monolayer ([0047]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Waller with Thompson to have the coating as a self-assembled monolayer for the purpose fabrication coating with anti-adhesion properties (Thompson, [0047]).
Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not fully persuasive. 
Applicant’s arguments regarding rejection of claim 14, that Waller does not discloses “forming a second material in a second annular region of the front side surface, resulting in the second annular region being coated with the second material, the second annular region being adjacent to the first annular region” are not persuasive because of the following reasons. First, Waller discloses that deposition of the material (212) on annular regions of the front side surface (Fig.6; [0034]). Second, Waller discloses that the deposition is repeated ([0035]).  Moreover, claim language does not specify location of the first and second annular regions.  Thus, Waller discloses forming a second material in a second annular region of the front side surface, resulting in the second annular region being coated with the second material, the second annular region being adjacent to the first annular region (Fig. 6, numeral 216).
Applicant’s arguments regarding rejection of claim 20, that Waller does not disclose “immediately following (b): depositing the fluorinated self-assembled monolayer coating or other hydrophobic material on the peripheral edge of the front side surface of the substrate without dispensing the fluorinated self-assembled monolayer coating on the interior surfaces of the front side surface” are not persuasive because of the following reasons.  First, claim 20 require that fluorinated self-assembled monolayer deposited in the step c) is the same as the fluorinated self-assembled monolayer deposited in the step b). Second, Waller discloses continuous deposition of the fluorinated material ([0035]), and Thompson discloses that the material is a self-assembled monolayer ([0047]).  Thus, Waller in view of Thompson discloses 
Applicant’s arguments with respect to claim(s) 1, 2, 4-8,  and 10-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891